an action for specific performance of a contract for the sale of real property, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated May 1, 2008, as denied that branch of its motion pursuant to CPLR 6513 which was to extend the notice of pendency filed against the subject premises for a period commencing July 23, 2008 and ending three years from its original date of expiration.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements.
In the companion case decided herewith, we directed cancellation of the subject notice of pendency (see Bowery Boy Realty, Inc. v H.S.N. Realty Corp., 55 AD3d 766 [2008] [decided herewith]). Accordingly, the plaintiffs contentions herein have been rendered academic and the appeal must be dismissed. Rivera, J.E, Spolzino, Florio and Leventhal, JJ., concur.